Grant, J.
I concur in the opinion of my Brother Montgomery that under Act No. 94, Laws of 1883, as amended by Act No. 45, Laws of 1885, the public corporation cannot be made liable, but only those officers or agents of such corporation to whom is committed the duty of letting contracts for the erection of public buildings or making public improvements. But I cannot concur in holding that the statute applies to the corporation known as “the Regents of the University of Michigan.” The grounds, buildings, and other property of all the other State institutions,' penal, reformatory, charitable, and educational, belong to the State. These institutions are the creations of the Legislature. They are under the exclusive control arid management of the State. The State, which created them, may at any time repeal the laws by which they were established, and sell the property. The public buildings, public Avofks, and public improvements mentioned in this statute mean those over which the State has control. This is evident from the language of the statute, which says:
“ It shall be the duty of the board of officers, or agents, *253contracting on behalf of the State, * * * to require sufficient security by bond,” etc.
The Regents make no contracts on behalf of the State, but solely on behalf of and for the benefit of the' University. All the other public corporations mentioned in the Constitution, which have occasion to erect public buildings or to make public improvements, are expressly included in this statute. JSxpressio unius est exclusio alterins. It expressly enumerates the State, counties, cities, villages, townships, and school-districts. If the University were under the control and management of the Legislature it would undoubtedly come within this statute, as do the Agricultural, College, Normal School, State Public School, asylums, prisons, reform schools, houses of correction, etc. But the general supervision of the University is, by the Constitution, vested in the Regents. Const, art. 13, §§ 7, 8.
“Sec. 7. The Regents of the University, and their successors in office, shall continue to constitute the body corporate known by the name and title of * the Regents of the University of Michigan/
“Sec. 8. The Regents of the University shall, at their first annual meeting, or as soon thereafter as may be, elect a president of the University, who shall be ex officio a member of their board, with the privilege of speaking, but not of voting. He shall preside at the meetings of the Regents, and he the principal executive officer of the University. The Board of Regents shall have the general supervision of the University, and the direction and control of all expenditures from the University interest fund.”
Section 2, art. 13, is as follows:
“The proceeds from the sales of all lands that have been or hereafter may be granted by the United States to the State for educational purposes, and the proceeds of all lands or other property given by individuals or appropriated by the State for like purposes, shall be and remain a perpetual fund, the interest and income of which, together with the rents of all such lands as may- remain unsold, shall be inviolably appropriated and annually applied to *254tlie specific objects of the original gift, grant, or appropriation.”
Under the Constitution, the State cannot control the action of the Eegents. It cannot add to or take away from its property without the consent of the Eegents. In making appropriations for its support, the Legislature may attach any conditions it may deem expedient and wise, and the Eegents cannot receive the appropriation without complying with the conditions. This has been done in several instances.
Property aggregating in value nearly or quite half a million of dollars has been donated to the University by private individuals. Such property is the property of the University. It is not under the control of the State when it acts through its executive or legislative departments, but of the Eegents, who are directly responsible to the people •for the execution of their trust. So, when the State appropriates money to the University it passes to the Eegents, and becomes the property of the University, to be expended under the exclusive direction of the Eegents, and passes beyond the control of the State through its legislative department.
The University and the school-district are both provided for in the same article of the Constitution. Why should the Legislature mention the school-district in this statute, and leave out the University, if it was its intention to include the latter? The University is the property of the people of the State, and in this sense is State property, so as to be exempt from taxation. Auditor General v. Regents, 88 Mich. 467. But the people, who are the corporators of this institution of learning, have, by their Constitution, conferred the entire control and management of its affairs and property upon the corporation designated as “the Eegents of the University of Michigan,” and have thereby excluded all departments of the State government from *255any interference therewith. The fact that it is State property does not bring the Eegents within the purview of the statute. The people may, by their Constitution, place any of its institutions or property beyond the control of the Legislature.
This Court has refused to compel the Eegents to comply with certain provisions of acts of the Legislature against their judgment that they were not for the best interests of the University. People v. Regents, 4 Mich. 104; People v. Regents, 18 Id. 469; People v. Regents, 30 Id. 473. The Legislature was undoubtedly cognizant of the above decisions, for the questions involved were of considerable public interest.
These considerations lead me to the conclusion that the Eegents are not included in this act, and that the judgment should be reversed, and judgment entered in this Court for the defendants.
Judgment entered accordingly.
Hooker, C. J., and Long, J., concurred with Grant, J.